Mr. Chiee Justice McIver.
I concur fully in the conclusion reached by Mr. Justice Gary, and only desire to add, that any other conclusion would be subversive of the manifest object of the Constitution to secure uniformity in the assessment and taxation of all property. Section 33, of article II., expressly provides that all taxes shall be laid upon the actual value of such property as ascertained by an assessment made for that purpose. Section 1, of article IX., provides that the General Assembly shall provide by law for a tmiform and equal rate of assessment and taxation; and hence section 8 of that article, permitting the General Assembly to vest in municipal corporations the power to assess and collect taxes for corporate purposes, must be so construed as to conform to the manifest scheme of uniformity expressly required by the previous provisions of the Constitution. The question which the Court is now called upon to decide was not presented or considered, *464either in the case of State v. Tolly, 37 S. C., 551, or in any other case, so far as I am informed, and hence nothing that is said in that case can properly be regarded as applicable to the question as now presented for decision.
Mr. Justice Pope.
I cannot concur, and will file dissenting opinion.